DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 16, 18 – 28, 33 – 36 and 39 – 54 are pending. Claims 1 – 15, 17, 29 – 32 and 37 – 38 have been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 16, 18 – 19, 22 – 23, 27 – 28, 33 – 34, 39, 41 – 42, 46, 48 – 49 and 53 – 54 are rejected under 35 U.S.C. 103 as being unpatentable over Heng (CN 205436390 U) as cited by Applicant in view of Hu (CN 205042776 U).
Regarding Independent Claim 16, Heng teaches a device (Fig. 2) for cleaning rollers of a mill, comprising: a cleaning tool (Fig. 2) comprising a body (1) with an underside comprising a plurality of parallel curved channels (14); a cleaning element (12) configured to conform to a shape of a top portion of the rollers (3; Fig. 2); and an attachment assembly (via 13) to releasably secure the cleaning element to the body (1; Paragraph [0023]), wherein the cleaning element (12) covers the parallel curved channels (14) when secured to the body (1) by the attachment assembly (13; Fig. 2).  
Heng does not explicitly teach the cleaning element, 12 as configured to contact a top portion of the rollers.
Hu, however, teaches the cleaning element (cleaning cloth, 1) is configured to contact and conform to a shape of a top portion of the rollers (Paragraph [0013]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heng to further include the cleaning element configured to contact a top portion of the rollers, as taught by Hu, to provide a device where the contact area between the cleaning cloth and the roller is increased, and the cleaning effect of the cleaner on the roller is ensured.
Regarding Claim 18, Heng, as modified, teaches the device (Fig. 2) wherein the cleaning element (12) comprises a flexible layer of material (Paragraph [0021]).  
Regarding Claim 19, Heng, as modified, teaches the device (Fig. 2) wherein the body (1) of the cleaning tool comprises a periphery between the underside and the upper side (Fig. 1), wherein the 
Regarding Claim 22, Heng, as modified, teaches the device (Fig. 2) wherein the cleaning element (12) has a greater surface area than the underside of the body (1; Fig. 1).  
Regarding Claim 23, Heng, as modified, teaches the device (Fig. 2) wherein the cleaning element (12) is a cloth (Paragraph [0022]).  
Regarding Claim 27, Heng, as modified, teaches the device (Fig. 2) wherein the attachment assembly (13) is not part of the body (1) of the cleaning tool (Paragraph 0021]).14  
Regarding Claim 28, Heng, as modified, teaches the device (Fig. 2) wherein the attachment assembly (13) comprises a first component (component of 13 on the top side of 1) that affixes to a first part of the cleaning element (12) and a second component (component of 13 on the bottom side of 1) that affixes to a second part of the cleaning element (12; Fig. 1).  
Regarding Independent Claim 33, Heng teaches a device (Fig. 2) for cleaning rollers of a mill, comprising: a cleaning tool (Fig. 2) comprising a body (1) with an underside (Fig. 2); a cleaning element (12) with an upper surface and a lower surface (Fig. 2); and an attachment assembly (13) to releasably secure the upper surface of the cleaning element against the underside of the body (Paragraph [0021]); wherein the lower surface of the cleaning element (12)  defines a plurality of parallel curved channels (Fig. 2) when the upper surface of the cleaning element (12) is secured against the underside of the body (1; Fig. 2).  
Heng does not explicitly teach the cleaning element, 12 as configured to contact a top portion of the rollers.
Hu, however, teaches the cleaning element (cleaning cloth, 1) is configured to contact and conform to a shape of a top portion of the rollers (Paragraph [0013]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heng to further include the cleaning element configured to contact a top portion of the rollers, as taught by Hu, to provide a device where the contact area between the cleaning cloth and the roller is increased, and the cleaning effect of the cleaner on the roller is ensured.
Regarding Claim 34, Heng, as modified, teaches the device wherein the lower surface of the cleaning element (12) is preconfigured to include the plurality of curved channels (via the recesses formed in the body; Paragraph [0021]; Fig. 2).15  
Regarding Claims 39 and 46, Heng, as modified, teaches the device wherein the body (1) has an upper side opposite the underside (Fig. 1), wherein the upper side (Fig. 1) has an undulating surface with troughs (valleys formed between top channels of upper side of 1; Fig. 1) between the parallel curved channels (14; Fig. 1).  
Regarding Claims 41 and 48, Heng, as modified, teaches the device wherein the plurality of parallel curved channels (14) includes at least three channels in a common plane (Fig. 1).  
Regarding Claims 42 and 49, Heng, as modified, teaches the device wherein the parallel curved channels (14) have a common radius of curvature (Fig. 1) and have a depth that that is less than the radius of curvature (Fig. 1). 
Regarding Claims 53 and 54, Heng, as modified, teaches the device (Fig. 1) wherein the device is hand-held (via handle, 2), wherein the cleaning tool (Fig. 1) further comprises a handle (2) to press the device against, and wherein the underside has an undulating surface (Fig. 2).  

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Heng (CN 205436390 U) as cited by Applicant in view of Hu (CN 205042776 U) and Kenmochi et al. (U.S. Patent No. 6,830,801 B1).
Regarding Claim 20, Heng, as modified, teaches all of the elements of claim 19 as discussed above.
Heng does not teach the device wherein the attachment assembly of the cleaning tool comprises a plurality of pegs and wherein the cleaning element comprises a plurality of holes configured to receive the pegs to secure the cleaning element to the body.  
Kenmochi, however, teaches the device wherein the attachment assembly of the cleaning tool (Fig. 1) comprises a plurality of pegs (8; Fig. 1) and wherein the cleaning element (7) comprises a plurality of holes (31; Fig. 7) configured to receive the pegs to secure the cleaning element to the body (Fig. 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heng to further include the attachment assembly of the cleaning tool comprises a plurality of pegs and wherein the cleaning element comprises a plurality of 
Regarding Claim 21, Heng, as modified, teaches all of the elements of claim 20 as discussed above.
Heng does not teach the device wherein when the upper side is divided into a matrix of 4 x 4 parts of equal area, each of the four extreme corners of the matrix includes at least one of said pegs.
Kenmochi, however, teaches the device wherein when the upper side is divided into a matrix of 4 x 4 parts of equal area (Fig. 1), each of the four extreme corners of the matrix includes at least one of said pegs (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heng to further include the upper side is divided into a matrix of 4 x 4 parts of equal area, each of the four extreme corners of the matrix includes at least one of said pegs, as taught by Kenmochi, to provide a device where the cleaning sheets are easily attached and thus saves time in replacing used sheets.
 Claims 24, 26, 43 – 45 and 50 – 52 are rejected under 35 U.S.C. 103 as being unpatentable over Heng (CN 205436390 U) as cited by Applicant in view of Hu (CN 205042776 U).
Regarding Claim 24, Heng, as modified, teaches all of the elements of claim 20 as discussed above.
Heng does not explicitly teach the device wherein the cloth has a thickness of between 2 and 10mm, however, It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions/thickness of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Claim 26, Heng, as modified, teaches all of the elements of claim 16 as discussed above.

Regarding Claims 43 and 50, Heng, as modified, teaches all of the elements of claims 42 and 49 as discussed above.
Heng does not explicitly teach the device wherein a ratio of the depth of the parallel curved channels to the radius of curvature is between 50% and 95%, however, It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions/thickness of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Claims 44 and 51, Heng, as modified, teaches all of the elements of claims 43 and 50 as discussed above.
Heng does not explicitly teach the device wherein the ratio of the depth of the parallel curved channels to the radius of curvature is between 60% and 80%, however, It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions/thickness of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Regarding Claims 45 and 52, Heng, as modified, teaches all of the elements of claims 16 and 33 as discussed above.
Heng does not explicitly teach the device wherein the parallel curved channels have a common radius of curvature and wherein adjacent ones of the parallel curved channels are spaced apart by more than 200% and less than 400% of the radius of curvature, however, It has been held that where the only In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."

Claims 25 and 35 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Heng (CN 205436390 U) as cited by Applicant in view of Hu (CN 205042776 U) and Thomsen et al. (U.S. Patent Publication No. 2016/0073848 A1).
Regarding Claim 25, Heng, as modified, teaches all of the elements of claim 23 as discussed above.
Heng does not explicitly teach the device wherein the cloth comprises microfiber material made of a combination of polyester and polyamides.  
Thomsen, however, teaches the device wherein the cloth comprises microfiber material made of a combination of polyester and polyamides (Paragraph [0055]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heng to further include the cloth comprises microfiber material made of a combination of polyester and polyamides, as taught by Thomsen, to provide a superior tool for cleaning and germ removal to penetrate cracks and crevasses that other materials are not able to reach.
Regarding Claim 35, Heng, as modified, teaches all of the elements of claim 34 as discussed above.
Heng does not explicitly teach the device wherein the upper surface of the cleaning element is flat, including when the upper surface of the cleaning element is secured against the underside of the body.  
Thomsen, however, teaches the device wherein the upper surface of the cleaning element (240) is flat, including when the upper surface of the cleaning element is secured against the underside of the body (Fig. 12a).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heng to further include the upper surface of the cleaning element is flat, including when the upper surface of the cleaning element is secured against the underside 
Regarding Claim 36, Heng, as modified, teaches all of the elements of claim 33 as discussed above.
Heng does not explicitly teach the device wherein the underside of the body is flat.  
Thomsen, however, teaches the device wherein the underside of the body is flat (Fig. 12a).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heng to further include the underside of the body is flat as taught by Thomsen, to provide a superior tool for cleaning and germ removal to penetrate cracks and crevasses that other materials are not able to reach.

Claims 40 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Heng (CN 205436390 U) as cited by Applicant in view of Hu (CN 205042776 U) and Hefner et al. (U.S. Patent Publication No. 2016/0121375 A1).
Regarding Claims 40 and 47, Heng, as modified, teaches all of the elements of claims 39 and 46 as discussed above.
Heng does not explicitly teach the device wherein the upper side includes at least one aperture in at least one of the troughs to allow liquid dispensed into the at least one of the troughs to reach the underside of the body.  
Hefner, however, teaches the device wherein the upper side (104) includes at least one aperture in at least one of the troughs to allow liquid dispensed into the at least one of the troughs to reach the underside of the body (Paragraph [0025]; Fig. 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heng to further include t the upper side includes at least one aperture in at least one of the troughs to allow liquid dispensed into the at least one of the troughs to reach the underside of the body, as taught by Hefner, to provide a secondary means of cleaning the rollers, thus providing for a superior cleaning device.
Response to Arguments
Applicant’s arguments, filed May 4, 2021 with respect to rejected claims 16 – 28 and 33 – 36 under 35 U.S.C 102 and 103 in regards to a cleaning element configured to contact a top portion of the rollers have been fully considered and are persuasive; therefore the rejection is withdrawn.   
Applicant, however, was provided in an Advisory Action dated March 17, 2021 that the above referenced amendment was not novel and that Chinese Patent CN 205042776 U to Hu specifically read on the claimed limitation – a cleaning element configures to contact a shape of a top portion of the rollers.  Hu teaches a cleaning cloth, 1 that directly contacts the top portion of a roller, 10.  Hu has been used in the current office action.
Applicant’s arguments with respect to amended claims 16, 18 – 28, 33 – 36 and 39 – 54 have been fully considered, however, after further consideration and as necessitated by the amendments presented, a new grounds of rejection is made in view of Hu.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/KATINA N. HENSON/Examiner, Art Unit 3723